Case 2:20-cv-04010-TJH-AFM Document 1 Filed 04/30/20 Page 1 of 8 Page ID #:1



 1   NICHOLAS M. WAJDA (State Bar # 259178)
     WAJDA LAW GROUP, APC
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, CA 90230
 4   Telephone: (310) 997-0471
     Email: nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6
                                UNITED STATES DISTRICT COURT
 7                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9    FRANCISCO R. GUZMAN, individually Case No. 2:20-cv-04010
      and on behalf of all others similarly
10    situated,                             COMPLAINT FOR DAMAGES

11                         Plaintiff(s),                   1. VIOLATION OF THE FAIR DEBT
                                                              COLLECTION PRACTICES ACT, 15
12            v.                                              U.S.C. §1692 ET SEQ.;

13
      MIDLAND CREDIT MANAGEMENT,
14    INC.,                                            DEMAND FOR JURY TRIAL

15                         Defendant.
16
                                           CLASS ACTION COMPLAINT
17

18           Now Comes Plaintiff, FRANCISCO R. GUZMAN, individually and on behalf of all others

19   similarly situated, by and through her undersigned attorney, and brings this Complaint against
20   Defendant MIDLAND CREDIT MANAGEMENT, INC.:
21
        I.         Parties, Jurisdiction and Venue
22
             1.       Plaintiff FRANCISCO R. GUZMAN (“Plaintiff”) is a resident of Torrance,
23
     California.
24

25           2.       Plaintiff has filed this civil action pursuant to the Fair Debt Collection Practices Act

26   (“FDCPA”), 15 U.S.C. §1692, et seq.

27

28
                                                          1
Case 2:20-cv-04010-TJH-AFM Document 1 Filed 04/30/20 Page 2 of 8 Page ID #:2



 1          3.      Subject matter jurisdiction exists pursuant to 15 U.S.C. §1692k and 28 U.S.C.
 2   §§1331 and 1337.
 3
            4.      Defendant MIDLAND CREDIT MANAGEMENT, INC. (“MCM”) is incorporated
 4
     in the State of Kansas and maintains its principal place of business San Diego, California 92108.
 5
            5.      MCM is a debt collector as defined by Section 1692a(6) of the FDCPA because
 6

 7   MCM routinely uses the United States Postal Service for the collection of consumer debts and

 8   MCM’s principal purpose is the purchase of and collection of consumer debts.

 9          6.      This Court has federal question jurisdiction and venue pursuant to 15 U.S.C. §
10
     6104(f) which provides that “[a]ny civil action brought under subsection (a) in a district court of
11
     the United States may be brought in the district in which the defendant is found, is an inhabitant,
12
     or transacts business or wherever venue is proper under section 1391 of title 28.”
13
            7.      Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because MCM
14

15   routinely mails collection letters and envelopes to addresses within this District and MCM routinely

16   collects consumer debts in this District.
17          8.      Venue and personal jurisdiction exist in this District pursuant to U.S.C. §§ 1391(b)-
18
     (c) and 1441(a) because MCM, as a corporation, is deemed to reside in any judicial district in which
19
     it is subject to personal jurisdiction at the time the action is commenced.
20
            9.      Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because MCM is
21

22   subject to personal jurisdiction within this District by virtue of the fact that it has conducted

23   significant and continuous debt purchase and collection activities within this jurisdiction.

24          II.     Background Allegations
25                  A. The Subject Debt
26
            10.     Plaintiff obtained credit (the “Subject Debt”) from Capital One Bank (USA), N.A.
27
     (“Capital One”) in the form of a branded credit card.
28
                                                        2
Case 2:20-cv-04010-TJH-AFM Document 1 Filed 04/30/20 Page 3 of 8 Page ID #:3



 1          11.     Plaintiff incurred the Subject Debt for personal and household expenses.
 2          12.     Plaintiff made certain payments towards the Subject Debt.
 3
            13.     As a result of unforeseeable financial difficulties, Plaintiff unable to pay off the
 4
     Subject Debt
 5
            14.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 6

 7          15.     MCM acquired some aspect of the Subject Debt from Capital One.

 8          16.     On information and belief, the Subject Debt is not subject to arbitration because

 9   Capital One’s cardholder agreement does not contain an arbitration clause.
10
                    B. MCM’s Collection Efforts Relative to the Subject Debt
11
            17.     In an attempt to collect the Subject Debt, MCM sent a letter to Plaintiff dated 4/8/20
12
     (hereafter the “4/8/2020 Letter”).
13
            18.     The 4/8/2020 Letter was mailed to Plaintiff by MCM inside of white envelope with
14

15   the following language on the front of the envelope in black font: “TIME SENSITIVE

16   DOCUMENT” (hereafter the “Time Sensitive Envelope” or “Envelope”).
17          19.     A true and accurate image of the Time Sensitive Envelope is depicted below:
18

19

20

21

22

23

24

25

26

27

28
                                                       3
Case 2:20-cv-04010-TJH-AFM Document 1 Filed 04/30/20 Page 4 of 8 Page ID #:4



 1           20.     When Plaintiff received the Time Sensitive Envelope, his attention was drawn to the
 2   fact that it said “TIME SENSITIVE DOCUMENT.”
 3
             21.     After reading the words “TIME SENSITIVE DOCUMENT”, Plaintiff
 4
     immediately opened the Time Sensitive Envelope in order to examine the letter contained inside of
 5
     it that reportedly was time sensitive.
 6

 7           22.     MCM routinely sends collection letters to consumers in this District inside of Time

 8   Sensitive Envelopes in an attempt to cause least sophisticated consumers to open the Envelopes,

 9   read the enclosed letter and pay the subject debts.
10
             23.     MCM has determined that it collects more money from consumers when it sends
11
     letters in Time Sensitive Envelopes.
12
             24.     On information and belief, MCM’s research demonstrates that least sophisticated
13
     consumers are more likely to open collection letters sent in Time Sensitive Envelopes than
14

15   envelopes that do not contain the words TIME SENSITIVE DOCUMENT.

16                          III.    Causes of Action
17            Count I – Individual Claim for Violations of Section 1692f(8) of the FDCPA
18
             25.     Plaintiff FRANCISCO R. GUZMAN realleges the above paragraphs as though fully
19
     set forth herein.
20
             26.     Section 1692f of the FDCPA generally prohibits a debt collector from using “unfair
21

22   or unconscionable means to collect or attempt to collect any debt.”

23           27.     Section 1692f(8) specifically prohibits a debt collector from:

24                   Using any language or symbol, other than the debt collector’s address, on
                     any envelope when communicating with a consumer by use of the mails or
25                   by telegram, except that a debt collector may use his business name if such
26                   name does not indicate that he is in the debt collection business.

27           28.     Section 1692f(8) contains no exceptions – any extraneous text on the envelope or

28   on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).
                                                        4
Case 2:20-cv-04010-TJH-AFM Document 1 Filed 04/30/20 Page 5 of 8 Page ID #:5



 1          29.     The use of the phrase “TIME SENSITIVE DOCUMENT” on the subject Envelope
 2   sent to Plaintiff violates Section 1692f(8) of the FDCPA as a matter of law because Section
 3
     1692f(8) prohibits a debt collector from using any language, other than the debt collector’s address,
 4
     on any envelope when communicating with a consumer.
 5
            30.     Plaintiff immediately opened the subject Envelope because it contained the words
 6

 7   “TIME SENSITIVE DOCUMENT”.

 8          31.     MCM’s use of the words “TIME SENSITIVE DOCUMENT” violates Section

 9   1692f(8) of the FDCPA as a matter of law because Section 1692f(8) prohibits a debt collector from
10
     using any language, other than the debt collector’s address, on any envelope when communicating
11
     with a consumer.
12
            32.     MCM’s use of the words “TIME SENSITIVE DOCUMENT” violates Section
13
     1692f(8) of the FDCPA because these words intended to create, and does create, a false sense of
14

15   urgency to so-called least sophisticated consumers.

16          33.     Plaintiff was confused by MCM’s use of the “TIME SENSITIVE DOCUMENT”
17   as the phrase caused him to suffer anxiety and distress when he read the contents of the letter where
18
     the collection letter threatened him with a so-called “PRE-LEGAL NOTIFICATION” where MCM
19
     threatened to forward his account to a lawyer for possible litigation.
20
            34.     Plaintiff’s fear, anxiety and distress caused him to contact legal counsel to explain
21

22   to him his rights under the FDCPA.

23            WHEREFORE, Plaintiff FRANCISCO R. GUZMAN respectfully requests that this

24   Honorable Court:
25                  a. declare that the Time Sensitive Envelope violates Section 1692f(8) the
26                     FDCPA;

27                  b. enjoin Defendant MCM from using the Time Sensitive Envelope in
                       conjunction with any future collection letters;
28
                                                        5
Case 2:20-cv-04010-TJH-AFM Document 1 Filed 04/30/20 Page 6 of 8 Page ID #:6



 1                    c. award Plaintiff statutory damages of up to $1,000; and
 2                    d. award Plaintiff costs and reasonable attorney fees as provided under 15
                         U.S.C. §1692k.
 3

 4                 Count II – Class Claim for Violations of Section 1692f(8) of the FDCPA

 5           35.      Plaintiff FRANCISCO R. GUZMAN realleges the above paragraphs as though fully

 6   set forth herein.
 7           36.      Section 1692f of the FDCPA generally prohibits a debt collector from using “unfair
 8
     or unconscionable means to collect or attempt to collect any debt.”
 9
             37.      Section 1692f(8) specifically prohibits a debt collector from:
10
                      Using any language or symbol, other than the debt collector’s address, on
11
                      any envelope when communicating with a consumer by use of the mails or
12                    by telegram, except that a debt collector may use his business name if such
                      name does not indicate that he is in the debt collection business.
13
             38.      Section 1692f(8) contains no exceptions – any extraneous text on an violates 15
14
     U.S.C. § 1692f(8).
15

16           39.      MCM’s use of the words “TIME SENSITIVE DOCUMENT” on the subject

17   Envelope violates Section 1692f(8) of the FDCPA as a matter of law because Section 1692f(8)

18   prohibits a debt collector from using any language, other than the debt collector’s address, on any
19   envelope when communicating with a consumer.
20
             40.      MCM’s use of the words “TIME SENSITIVE DOCUMENT” violates Section
21
     1692f(8) of the FDCPA as a matter of law because Section 1692f(8) prohibits a debt collector from
22
     using any language, other than the debt collector’s address, on any envelope when communicating
23

24   with a consumer.

25           41.      MCM’s use of the words “TIME SENSITIVE DOCUMENT” violates Section

26   1692f(8) of the FDCPA because these words intended to create, and does create, a false sense of
27
     urgency to so-called least sophisticated consumers.
28
                                                         6
Case 2:20-cv-04010-TJH-AFM Document 1 Filed 04/30/20 Page 7 of 8 Page ID #:7



 1           42.     At least 40 persons with addresses from within this District were sent a collection
 2   letter by MCM where the collection letter was mailed inside a Time Sensitive Envelope within one
 3
     year of the filing of this lawsuit.
 4
             43.     MCM’s use of the Time Sensitive Envelope satisfy the elements of typicality,
 5
     commonality, predominance and superiority.
 6

 7           44.     On information and belief, consumers may have paid their debts as a result of

 8   MCM’s above violations of the FDCPA.

 9           45.     Plaintiff will fairly and adequately represent the proposed class members who are
10
     defined as follows:
11
                     All persons with mailing addresses within this District who were mailed a
12                   collection letter where the collection letters were mailed inside of envelopes
                     containing the words “TIME SENSITIVE DOCUMENT”.
13
             46.     The class period is limited to one year from the filing of this lawsuit or until the
14

15   unlawful conduct ends. The class is subject to amendment if there are less than 40 class members

16   who received the subject envelope or letter from the above identified creditor.
17           47.     The proposed class can be defined by MCM’s records.
18
             48.     Plaintiff is represented by counsel who is well versed in consumer class actions and
19
     the prosecution and defense of FDCPA class actions.
20
               WHEREFORE, Plaintiff FRANCISCO R. GUZMAN respectfully requests that this
21

22   Honorable Court:

23                   a. declare that the Time Sensitive Envelope violates Section 1692f(8) ofthe
                        the FDCPA;
24
                     b. enjoin Defendant MCM from using the Time Sensitive Envelope in
25                      conjunction with any future collection letters;
26                   c. award class members maximum statutory damages;
27
                     d. award class members actual damages if they paid their subject debts after
28                      receiving a collection letter in a Time Sensitive Envelope; and
                                                         7
Case 2:20-cv-04010-TJH-AFM Document 1 Filed 04/30/20 Page 8 of 8 Page ID #:8



 1                 e. award Plaintiff costs and reasonable attorney fees as provided under 15
                      U.S.C. §1692k.
 2

 3
     Plaintiff demands a jury trial
 4

 5   Respectfully submitted, on behalf of

 6   Plaintiff FRANCISCO R. GUZMAN individually
     and on behalf of all others similarly situated,
 7
     /s/ Nicholas M. Wajda
 8
     NICHOLAS M. WAJDA (State Bar # 259178)
 9   WAJDA LAW GROUP, APC
     6167 Bristol Parkway
10   Suite 200
     Culver City, CA 90230
11   Telephone: (310) 997-0471
     Email: nick@wajdalawgroup.com
12
     Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    8
